Continuation page.
Applicants’ filing of August 10, 2022, in response to the action mailed May 5, 2022, is acknowledged.  It is acknowledged that claims 1-13, 18, 26-27, and 32-33 have been cancelled, claims 25 and 31 have been amended, and claims 34-38 have been added.  Claims 14-17, 19-25, 28-31, and 34-38 are pending.  
The elected invention is directed to a method of treating osteoarthritis of large weight-bearing joints in a non-human subject, the method comprising intra-articularly administering 1-20ml of a pharmaceutical composition comprising 1010 to 1013  of viral genome particles comprising the polynucleotide of SEQ ID NO:  2, encoding an equine protein.  
Currently, no pending claim encompasses the elected invention, which is directed to administration of the nucleic acid set forth by SEQ ID NO:  2, which encodes an equine protein.  	MPEP §819 states:
The general policy of the Office is not to permit the applicant to shift to claiming another invention after an election is once made and action given on the elected subject matter. Note that the applicant cannot, as a matter of right, file a request for continued examination (RCE) to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). When claims are presented which the examiner holds are drawn to an invention other than the one elected, he or she should treat the claims as outlined in MPEP §821.03
	
	The claims filed August 10, 2022 are not entered. 

Applicants are required to respond to this communication within two months by filing at least one claim encompassing the elected invention.
/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652